Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 19 February 2021.  
Claims 1, 5, 7, 12, 13, 16, and 18-20 were amended.
Claims 2-4, 8-9, and 17 were canceled.
Claims 7 and 16 were amended by Examiner's amendment below.
Claims 1, 5-6, 10, and 18 were canceled by Examiner's amendment below. 
Claims 7, 11-16, and 19-20 are currently pending and have been allowed.

	
Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pullar-Strecker, T. (2016, Jul 14). VR you can walk around in. Waikato Times Retrieved from https://dialog.proquest.com/professional/docview/1803563869?accountid=131444

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamar Ray on 05 March 2021.
The application has been amended as follows: 
1. 	(Canceled)

5-6. 	(Canceled)

7. 	(Currently amended) A method, performed by one or more processors, comprising:
receiving physical-world shopping data of a first user, 
wherein the physical-world shopping data is collected while the first user is physically present in a physical-world shopping environment,[[;]] and
wherein the physical-world shopping data comprises: 
a physical-world navigation pace, and 
a physical-world navigation routine comprising a sequence of shopping departments visited by the first user in the physical-world shopping environment; 
configuring a virtual shopping environment based at least in part on the physical-world shopping data; 
displaying to the first user the virtual shopping environment, 
and
wherein the automatically advancing the first user comprises: advancing the first user at a virtual-world navigation pace that is based on the physical-world navigation pace[[.]];
monitoring the first user's heart rate with a heart rate monitor; 
associating a characteristic of the first user's heart rate with a likelihood that the first user will purchase a product; 
predicting, based on the associating, that the first user will purchase a product in the virtual shopping environment; and 
in response to the predicting, displaying an advertisement to the first user.

10. 	(Canceled)

16. 	(Currently amended) 16. (Currently amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive physical-world shopping data of a first user, 
wherein the physical-world shopping data is collected while the first user is physically present in a physical-world shopping environment, and 
wherein the physical-world shopping data comprises: 
a physical-world navigation pace, and 

configure a virtual shopping environment based at least in part on the physical-world shopping data; 
display to the first user the virtual shopping environment, 
wherein the program instructions to display include instructions to automatically advance the first user along a virtual-world navigation path of the virtual shopping environment, the virtual-world navigation path based on the physical-world navigation routine, and
wherein the instructions to automatically advance the first user comprise: instructions to advance the first user at a virtual-world navigation pace that is based on the physical-world navigation pace;[[.]]
monitor the first user's heart rate with a heart rate monitor; 
associate a characteristic of the first user's heart rate with a likelihood that the first user will purchase a product; 
predict, based on the associating, that the first user will purchase a product in the virtual shopping environment; and 
display, in response to the predicting, an advertisement to the first user.


18. 	(Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625